department of the treasury internal_revenue_service washington d c q tax exempt government e division and ntities nov u i l to er c-k tr ‘ d xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxaxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxxx company b xxxxxxxxxxxxxxxxxxx company c xxxxxxxxxxxxxxxxxxxx company f amount d amount e date date date dear xxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxk this letter is in response to your request dated xxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the misleading instructions given to her by representatives of company b and company c which led to amount d being placed into non-ira accounts taxpayer a further represents that amount d has not been used for any other purpose taxpayer a maintained ira x with company f in may 20__ taxpayer a decided to move ira x to two new iras at company b and company c to reduce the ira management fees taxpayer a requested a distribution from ira x and company f issued a check totaling amount d representing the balance of ira x taxpayer a called both company b and company c and spoke with service representatives and discussed her desire to rollover the distribution from ira x to another ira with their company the retirement_plan service representatives of company b and company c directed taxpayer a to fill out their online forms for completing the rollover in doing so they instructed taxpayer a to visit their respective websites to open her new ira account however the service representatives at company b and company c did not tell her that there would be a difference between the forms for setting up an ira account versus a non- ira account taxpayer a went to their company websites and completed the forms that she thought would open an ira account at company b and company c taxpayer a followed the instructions that were given to her by going to the website addresses to complete the rollover taxpayer a did not have experience in online forms and was unaware that the forms she completed were for non-ira accounts taxpayer a sent the completed forms and two checks each in the amount of amount e to company b and company c the first check was deposited by company c on date into a non-ira account and the second check was deposited by company b on date into a non-ira account taxpayer a did not realize that the accounts she had opened were not ira accounts until she met with her accountant in toprepare her tax_return based upon the foregoing facts and representations taxpayer a requests that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code ‘ revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount d was caused by the misleading directions given her by service representatives of company b and company c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice co xxxxxxxxxxxxxxxxx
